DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 02/10/2022.
Currently claims 1-13 and 16-18 are pending in the application.
Election/Restrictions
Applicant's election of Embodiment of Fig. 5, claims 1, 8, 9 and 18 with traverse, in the reply filed on 02/10/2022 is acknowledged. Traversal is on the ground of “at least the feature "pitches between vertexes and bottom edges of the protruding sections range from 5 um to 12 um" is not taught by the prior art”. The examiner does not agree with the applicant in this regard. The above-mentioned limitation can be deduced from the prior art US 2017/0207412 A1 (Jeong). The prior art Jeong is the US PGPub version of CN104183620A (EOM) used in Restriction/Election Requirements. See rejection of independent claims 1 and 9.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0207412 A1 (Jeong) and further as evidenced by teaching reference US 2014/0124010 A1 (Vaudo).
Regarding claim 1, Jeong discloses, a flexible display panel, wherein the flexible display panel (100; display panel; Fig. 1; [0054]) comprises a flexible base (110; flexible substrate) and a flexible display screen body 

    PNG
    media_image1.png
    364
    603
    media_image1.png
    Greyscale

wherein a stress buffer structure (200; lower passivation film; Fig. 1; [0054]) is disposed on a backside of the flexible base (110), 
the stress buffer structure (200) comprises a plurality of protruding sections (21 and 22; stress adjustment patterns; Fig. 1; [0067]), 
grooves (triangular grooves as annotated on Fig. 1) are disposed between the adjacent protruding sections (21 and 22) and are extended along a length direction (inside the 2D viewable area of Fig. 1) of the bending region (area ‘B’) (Fig. 1; [0066] – [0068]), 
Jeong further teaches, pitches (~P1/2 or ~P2/2; due to the symmetry of the grooves, it can be concluded that pitches between the vertex and bottom edge of the groove is very close to half of pitch between vertexes) between vertexes and bottom edges of the protruding sections (21 and 1 or P2) between the vertexes of the protruding sections (21 and 22) (Fig. 1; [0067] – [0069]),
But Jeong appears to be silent as to pitches between vertexes and bottom edges of the protruding sections range from 5 um to 12 ums, and pitches between the vertexes of the protruding sections range from 5 um to 15 ums.
However, Jeong teaches in para. [0067] – [0069] that a pitch or an interval between the stress adjustment patterns 20 may be optimized to adjust a strain of the organic light emitting diode display panel 100, thereby reducing stress of the bending portions B. That is, a bent interval P2 between the bending stress adjustment patterns 22 is formed to be smaller than a planar interval P1 between the planar stress adjustment patterns 21. The stress of the bending portions of the organic light emitting diode display panel can be minimized by reducing the bent interval P2 between the bending stress adjustment patterns 22 attached to a position corresponding to the bent portions B of the organic light emitting diode display panel 100. Therefore, asymmetry of strains of the bent portions of the organic light emitting diode display panel may be prevented to remove or prevent picture abnormalities. That is, the widths of patterns 22 in bent portion B can be adjusted so as to reduce or eliminate bending strain that would be induced in portion B when it is bent.
In re Aller, 105 USPQ 233 (1955). See MPEP 2144.05 (II) (A).
Note 1: The examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0005], [0052] – [0054] that the claimed ranges are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed ranges).  Also, the applicant has not shown that the claimed ranges produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Note 2: While the pitch can be deduced from Jeong reference, however, the examiner provided a teaching reference US 2014/0124010 A1 (Vaudo) which teaches pitch between adjacent peaks (920p; Fig. 9; [0100]) less than 5 um. It does not overlap but merely close to the claimed range. According to MPEP 2144.05 (I), a prima facie case of obviousness exists where the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

    PNG
    media_image2.png
    308
    505
    media_image2.png
    Greyscale

Regarding claim 8, Jeong discloses, the flexible display panel as claimed in claim 1, wherein cross sections of the protruding sections (21 and 22) are successive strip shapes (if a ‘cross-section’ is taken somewhere between the vertex and the base of the protruding sections 21 and 22, and looking directly at the cross-section, it is obvious that the cross-sections of the protruding sections 21 and 22 would look like successive strip shapes; Fig. 1; [0066] – [0068]) and 
the protruding sections (21 and 22) are extended along the length direction (extending inside the ‘depth’ direction of the 2D viewable plane of Fig. 1) of the bending region (bending portion ‘B’) (Fig. 1; [0066] – [0068]). 
Note: The examiner interpreted ‘cross-section of the protruding sections’ as a ‘cross-section’ taken somewhere between the vertex and the base of the protruding sections and looking directly at the cross-section.

    PNG
    media_image1.png
    364
    603
    media_image1.png
    Greyscale


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0207412 A1 (Jeong) and further as evidenced by teaching reference US 2014/0124010 A1 (Vaudo).
Regarding claim 9, Jeong discloses, a flexible display panel, wherein the flexible display panel (100; display panel; Fig. 1; [0054]) comprises a flexible base (110; flexible substrate) and a flexible display screen body (120; organic light emitting element), and the flexible display screen body (120) has a bending region (at two ends marked ‘B’, bent portion) (Fig. 1; [0054] – [0056]); 

    PNG
    media_image1.png
    364
    603
    media_image1.png
    Greyscale


the stress buffer structure (200) comprises a plurality of protruding sections (21 and 22; stress adjustment patterns; Fig. 1; [0067]), 
grooves (triangular grooves as annotated on Fig. 1) are disposed between the adjacent protruding sections (21 and 22) and are extended along a length direction (inside the 2D viewable area of Fig. 1) of the bending region (area ‘B’) (Fig. 1; [0066] – [0068]), 
Jeong further teaches, pitches (~P1/2 or ~P2/2; due to the symmetry of the grooves, it can be concluded that pitches between the vertex and bottom edge of the groove is very close to half of pitch between vertexes) between vertexes and bottom edges of the protruding sections (21 and 22) (Fig. 1; [0067] – [0069]),
But Jeong appears to be silent as to pitches between vertexes and bottom edges of the protruding sections range from 5 um to 12 ums.
However, Jeong teaches in para. [0067] – [0069] that a pitch or an interval between the stress adjustment patterns 20 may be optimized to adjust a strain of the organic light emitting diode display panel 100, thereby reducing stress of the bending portions B. That is, a bent interval P2 between the bending stress adjustment patterns 22 is formed to be smaller than a planar interval P1 between the planar stress adjustment patterns 21. The stress of the bending portions of the organic light emitting diode display panel can be minimized by reducing the interval P2 between the bending stress adjustment patterns 22 attached to a position corresponding to the bent portions B of the organic light emitting diode display panel 100. Therefore, asymmetry of strains of the bent portions of the organic light emitting diode display panel may be prevented to remove or prevent picture abnormalities. That is, the widths of patterns 22 in bent portion B can be adjusted so as to reduce or eliminate bending strain that would be induced in portion B when it is bent.
Thus, the pitches between vertexes and bottom edges of the protruding sections are ‘result-effective variables’. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pitches to reduce or eliminate bending strain and obtain pitches between vertexes and bottom edges of the protruding sections range from 5 um to 12 ums, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). See MPEP 2144.05 (II) (A).
Note 1: The examiner notes that the applicant has not presented persuasive evidence in Spec. para. [0005], [0052] – [0054] that the claimed ranges are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed ranges).  Also, the applicant has not shown that the claimed ranges 
Note 2: While the pitch can be deduced from Jeong reference, however, the examiner provided a teaching reference US 2014/0124010 A1 (Vaudo) which teaches pitch between adjacent peaks (920p; Fig. 9; [0100]) less than 5 um. Thus, the pitches between vertexes and bottom edges of the protruding sections would be half of that value, i.e., less than 2.5 um. The range of interval or pitch taught by Vaudo does not overlap but merely close to the claimed range. According to MPEP 2144.05 (I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

    PNG
    media_image2.png
    308
    505
    media_image2.png
    Greyscale

Regarding claim 18, Jeong discloses, the flexible display panel as claimed in claim 9, wherein cross sections of the protruding sections (21 and 22) are successive strip shapes (if a ‘cross-section’ is taken somewhere between the vertex and the base of the protruding sections 21 and 22, and looking directly at the cross-section, it is obvious that the cross-sections of the 
the protruding sections (21 and 22) are extended along the length direction (extending inside the ‘depth’ direction of the 2D viewable plane of Fig. 1) of the bending region (bending portion ‘B’) (Fig. 1; [0066] – [0068]). 
Note: The examiner interpreted ‘cross-section of the protruding sections’ as a ‘cross-section’ taken somewhere between the vertex and the base of the protruding sections and looking directly at the cross-section.

    PNG
    media_image1.png
    364
    603
    media_image1.png
    Greyscale



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0273379 A1 (Wang) - A display device is disclosed including a flexible display panel with a bendable region and a flexible support attached to a back side of the flexible display panel, the flexible support includes a flexible support body, and a first part of the flexible support body corresponding to the bendable region is provided with a concave structure.
2. US 2019/0355927 A1 (Park) - A foldable display device is disclosed including a flexible display module having an electroluminescent unit, a flexible functional module on the flexible display, the flexible functional module having at least one function selected from the group of polarization, a color filtering, color conversion, a touch sensing, and biometric information recognition, and a flexible window module on the flexible functional module. A side surface of the flexible display module, a side surface of the flexible functional module, and a side surface of the flexible window module may be located on a first plane at a first side portion. An inner angle formed by an upper surface of the flexible window module emitting light and the first plane may be an acute angle at the first side portion.
3. US 10,199,445 B2 (Kwon) – A flexible display is disclosed having a plurality of configurations to allow bending of a portion or portions to reduce apparent 
4. US 2018/0343755 A1 (Park) - A display device is disclosed including a window panel with a front area and side areas extended from the front area and a flexible display panel disposed under the window panel, the flexible display panel including a flat display area corresponding to the front area and flexible display areas extended from the flat display area. At least one vertex of the flat display area is rounded.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/14/2022